MEMORANDUM**
Richard Jackson appeals pro se the district court’s dismissal of his diversity action against Shair Hakemy. The district court did not abuse its discretion in dismissing Jackson’s action on comity grounds under the first-to-file rule, in deference to the proceeding which Hakemy had previously filed against Jackson in Texas. Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 625 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.